DETAILED ACTION

Response to Amendment
The Applicant’s amendment, filed 12/09/2021, was received and entered. As the results, claim 1 was amended to comprise the feature of “wherein a caller uses a calling application to create a record for each call made using the calling application.” No new claims were added. Therefore, claim 1 is pending in this application at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Backhaus et al. (US 2016/0212269) in view of Krebs et al. (US 2019/0050376) and Borodow et al. (US 10,181,106).
 	Regarding claim 1, Backhaus et al. (“Backhaus”) teaches a method, comprising:
creating, using a server, a record on a remote server associating a caller's phone number, a provider phone number, and a target phone number (i.e., Second Line Service (“SLS”) platform 115, as shown in figures 1 and 2, creates record (as shown in figures 3A and 3B) including subscriber’s phone (1.408544.1212) (read on a caller’s phone number), dialable telephone number or relationship number (1.678.222.0001) (read
on a provider phone number) and a third party ID 120A (read on a target phone number) (1.305.229.9999); (para. [0046]-[0047] and [0057]); and 
placing, using a caller's device, a call to the provider phone number with the caller's phone number (i.e., Subscriber #1 using the SLS phone app (calling application) of SLS module 105 as his dialer to place a call to the provider phone number, such as the relationship number (1.678.222.0001); para. [0052] and [0061]);
 	wherein platform features available using the provider system are available during the call (i.e., the SLS platform 115 logics and completes the call with call routing and caller ID features; para. [0053] and [0058]),
 	wherein a caller uses a calling application (note the SLS phone app of the SLS module 105 for placing the call in para. [0052] and [0066]).
 	It should be noticed that Backhaus further teach that subscriber #1 place calls from his SLS number. He or she may use SLS phone app of SLS module 105 as his dialer (para. [0051]). Thus, Backhaus teaches a calling application (i.e., SLS module 105 for performing calling or dialing) on the mobile device. Backhaus failed to clearly or inherently teach the calling application comprising a mobile application on the mobile application. However, Krebs et al. (“Krebs”) teaches a system 100, as shown in figure 1, comprising client 150 and formatting system 102 for communicating and sharing information across devices and systems. Krebs further teaches the client 150 comprising a mobile device, such as a smartphone, etc. to request data, execute an application, etc. (para. [0021]). Krebs further teaches the client 150 further comprising a calling application 159 which may be one of cloud-based application, a mobile application, etc. (para. [0047]) for capable of interacting with a remote cloud server or platform, such as the formatting system 102.

	It should be also noticed that Backhaus and Krebs, in combination, failed to clearly teach the feature of wherein a caller uses a calling application to create a record for each call made using the calling application, as amended and argued by the Applicant. However, Borodow teaches a mobile application (“app”) listing to outgoing call, incoming call, etc. Borodow further teaches the app being able to create a call detail record (CDR), which may include data such as date, call type, name, number and/or user ID. The CDR is then sent to a SFA (Sale Force Automation) server or the like (col.11, lines 2-17).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of wherein a caller uses a calling application to create a record for each call made using the calling application, as amended and argued by the Applicant, as taught by Borodow, into view of Backhaus and Krebs in order to report the call with call information for billing and/or future references.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,791,217 (hereinafter “Patent ‘217”) in view of Krebs et al. (US 2019/0050376) and Borodow et al. (US 10.181,106). 
 	Regarding claim 1, Patent ’217 teaches all subject matters as claimed, except for the feature of a calling application comprising a mobile application on a mobile device. However, Krebs et al. (“Krebs”) teaches a system 100, as shown in figure 1, comprising client 150 and formatting system 102 for communicating and sharing information across devices and systems. Krebs further teaches the client 150 comprising a mobile device, such as a smartphone, etc. to request data, execute an application, etc. (para. [0021]). Krebs further teaches the client 150 further comprising a calling application 159 which may be one of cloud-based application, a mobile application, etc. (para. [0047]) for capable of interacting with a remote cloud server or platform, such as the formatting system 102.

	It should be also noticed that Backhaus and Krebs, in combination, failed to clearly teach the feature of wherein a caller uses a calling application to create a record for each call made using the calling application, as amended and argued by the Applicant. However, Borodow et al. (“Borodow”) teaches a mobile application (“app”) listing to outgoing call, incoming call, etc. Borodow further teaches the app being able to create a call detail record (CDR), which may include data such as date, call type, name, number and/or user ID. The CDR is then sent to a SFA (Sale Force Automation) server or the like (col.11, lines 2-17).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of wherein a caller uses a calling application to create a record for each call made using the calling application, as amended and argued by the Applicant, as taught by Borodow, into view of Backhaus and Krebs in order to report the call with call information for billing and/or future references.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.

	Any response to this final action should be mailed to:
		Box AF
			Commissioner of Patents and Trademarks
			Washington, D.C. 20231

		Or faxed to:
			(703) 872-9314 or (571) 273-8300 (for formal communications; 
 			Please mark “EXPEDITED PROCEDURE”)

		Or:
If it is an informal or draft communication, please label 			 “PROPOSED” or “DRAFT”)

		Hand Carry Deliveries to:
			Customer Service Window
			(Randolph Building)
			401 Dulany Street
 			Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: February 2022